       Case 1:20-cv-00689-AJN-SDA Document 32 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      9/13/21


  Informed Consent Action Network,

                         Plaintiff,
                                                                                  20-cv-689 (AJN)
                 –v–
                                                                                       ORDER
  United States Food and Drug Administration,

                         Defendant.


ALISON J. NATHAN, District Judge:

       By September 24, 2021, the parties shall meet and confer and jointly write the Court

providing a status update, if any, that they wish to bring to the Court’s attention before resolution

of the pending motion, docket number 17.

       SO ORDERED.

 Dated: September 13, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  1
